American Century Mutual Funds, Inc. Prospectus Supplement Capital Value Fund Supplement dated August 1, 2014 ■ Prospectus dated March 1, 2014 Effective August 1, 2014, the advisor waived 0.10 percentage points of the fund’s management fee. The advisor expects this waiver to continue for one year from its effective date and cannot terminate it without the approval of the Board of Directors. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-830211408 American Century Mutual Funds, Inc. Prospectus Supplement New Opportunities Fund Supplement dated August 1, 2014 ■ Prospectus dated March 1, 2014 Effective August 1, 2014, the advisor waived 0.10 percentage points of the fund’s management fee. The advisor expects this waiver to continue for one year from its effective date and cannot terminate it without the approval of the Board of Directors. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-830251408
